Title: To George Washington from Richard Conway, 31 December 1783
From: Conway, Richard
To: Washington, George


                        
                            Sir
                             31 December 1783
                        
                        The Mayor and Commonalty of Alexandria, impressed with the liveliest Sentiments of affection and gratitude,
                            do most sincerely congratulate your Excellency on your return from the conclusion of a glorious and successful war, to
                            domestic happiness and tranquillity.
                        We, experience a Singular Satisfaction in reflecting that your residence in our neighbourhood will have a
                            happy influence as well on the growth & prosperity, of this infant Town, as on the morals and conduct of its
                            inhabitants.
                        Penetrated with a Sense of the inestimable Services which you have rendered your Country; and attached to
                            your person by a long acquaintance with your virtues, it is and shall be our prayer, that Heaven may preserve you in
                            health; and prolong a life which it has decreed should be of a much importance to mankind.
                        
                            Signed by order and in behalf
                            of the Commonality
                            Richd Conway Mayr
                        
                    